EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giuseppe Molaro on 5/20/2021.
The application has been amended as follows: 
in claim 33, line 19: “performed” was changed to “is performed”; and
in claim 39, lines 1-2: “the rehabilitation program” was changed to “a rehabilitation program”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With respect to claim 33, the prior art does not teach or suggest “wherein the first set of patient body movements is performed under supervision of a clinical provider at an outpatient center, and the second set of patient body movements is performed at a location different from the outpatient center” along with the other features of claim 33.  This recitation has been interpreted to mean that the claimed invention includes the active step of “performing the first set of patient body movements under supervision of a clinical provider at an outpatient center” and the active step of “performing the second set of patient body movements at a location different from the outpatient center”.  As such, the preamble’s recitation “A computer-implemented method, comprising, via at least one processor of at least one computing platform” has been interpreted to mean “a method that uses a computer in the form of at least one processor of at least one computing platform”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Matthew Kremer/
Primary Examiner, Art Unit 3791